Citation Nr: 1722486	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-22 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected major depressive disorder and low back syndrome with herniated nucleous pulposus at L5-S1 and myositis.

2.  Entitlement to service connection for urinary incontinence, to include as secondary to service-connected major depressive disorder and low back syndrome with herniated nucleous pulposus at L5-S1 and myositis.



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran had active service from February 1983 to February 1987.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 2013, the Board remanded the case for further development.  The case has since been returned for appellate review.

In August 2014, the Veteran appointed The American Legion as his representative.  Thereafter, in September 2014, the Veteran appointed an attorney, Jonathon Bruce, as his representative.   Prior to certification of this appeal to the Board, in January 2015, the attorney withdrew his representation of the Veteran before VA.  Thereafter, in November 2016, the American Legion submitted arguments on the Veteran's behalf.  In April 2017, the Board notified the Veteran that the most recent VA Form 21-22 associated with the record appointed The American Legion as his representative, but other correspondence indicated that he wished to be represented by Jonathon Bruce.  The Board informed the Veteran that, pursuant to 38 C.F.R. § 14.631, only one service organization, attorney, or agent may represent him at any one time on the same issues on appeal.  In May 2017, the Veteran responded that he wished to represent himself in his appeal.  As a result, the Veteran is currently unrepresented for purposes of this appeal.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in April 2013 in connection with his claims.  The examiner opined that his erectile dysfunction is not related to the L5-S1 lesion and that there is no evidence that treatment for major depression has an adverse effect on erectile dysfunction.  However, he did not address the aggravation prong of secondary service connection or whether the disorder may be directly related to the Veteran's military service.  There was also no discussion of the etiology of the Veteran's urinary incontinence.  Therefore, the Board finds that an additional medical opinion is needed. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (entitlement to compliance with remand instructions).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for urinary incontinence and erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the April 2013 VA, or if he is unavailable, to another suitably qualified VA examiner, for a VA medical opinion as to nature and etiology of any urinary incontinency and erectile dysfunction that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The Veteran has contended that he has urinary incontinency and erectile dysfunction that are secondary to his service-connected low back disability and major depressive disorder. 

The examiner should opine as to whether it is at least as likely as not that the Veteran has urinary incontinency and erectile dysfunction that manifested in service or that are causally or etiologically related to his military service.  
He or she should also state whether it is at least as likely as not that the Veteran has urinary incontinency and erectile dysfunction that were either caused by or permanently aggravated by the Veteran's service-connected low back syndrome and major depressive disorder. 

In rendering this opinion, the examiner should address whether the Veteran's medication for his back and psychiatric disabilities may have caused or aggravated his urinary incontinency and erectile dysfunction.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




